Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 5/21/21. Claim 16 has been added and claims 1 – 16 are pending.

Response to Arguments
Applicant’s arguments filed 5/21/21 with respect to amended claims 1 and 10 have been considered but are moot in light of the new rejection based on the amended claim limitations. Applicants argue Keller does not disclose determining whether an MCData request for extension is received within a predetermined time from the first MCData UE. However, this limitation is taught by 3GPP TS 22 on page 14, [R-6.2.3-006] - [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension. There must be a time period associated with the extension request since the MCData service “gives the user time to request an extension.” 
Applicant's arguments regarding claims 7 and 14 have been fully considered but they are not persuasive. Applicant argues Keller does not disclose receiving an MCData response for extension from the MCData server or receiving an MCData server communication release indication from the MCData server. However, Examiner respectfully disagrees and points to the rejection below and paragraphs 169-170: In a the MME sends Paging Reject towards MSC to stop CS Paging procedure and this CSFB procedure stops; which can represent a response for extension or represent a communication release indication. Attention is also directed to paragraph 40, which describes “determining whether the control node may have sent a termination indication to the terminal, the termination indication indicating that a circuit switched short messaging service may be terminatable to the terminal.” It is noted the claim limitations as written do not recite the UE receiving the response or communications. Therefore, it is the Examiner’s position that the claim limitations as written have been met and the rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22.282 V14.1.0 (2016-09), (hereinafter 3GPP TS 22) in view of Pirskanen et al. (US 2015/0236822 A1).
Regarding claim 1, 3GPP TS 22 teaches a method for releasing mission critical data (MCData) communication among a first MCData user equipment (UE) (page 13, [R-6.2.2.1-002a]: receiving users/members of the Selected MCData group), a second MC data UE (page 13, [R-6.2.2.1-002a]: receiving users/members of the Selected MCData group) and an MCData server (page 13, [6.2.2.1.1-003]: MCData Administrator/Service), the method comprising: determining, by the MCData server, whether to release an MCData communication, based on a release condition (page 14, [R-6.2.2.4-003] and [R-6.2.3-004]: removed from the communication for reasons of lack of capacity. Further described on page 17, [R-6.3.2.6-006]: MCData service shall remove the permission to transmit from the transmitting Participant when the Participant’s transmit limit has been reached); transmitting, by the MCData server, an MCData release intent request message to the first MCData UE (page 14, [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension); determining whether an MCData request for extension is received within a predetermined time from the first MCData UE (page 14, [R-6.2.3-006] - [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension. Further described in [R-6.2.3-008 through R-6.2.3-010a]).
3GPP TS 22 fails to explicitly disclose determining, by the MCData server, whether to accept the MCData request for extension based on one or more policies, in response to receiving the MCData request for extension from the first MCData UE; transmitting, by the MCData server, an MCData response message based on the determination on whether to accept the MCData request for extension to the first MCData UE; and releasing the MCData communication when the MCData server did not accept the MCData request for extension.  
However, Pirskanen teaches determining, by the MCData server (TXOP responder), whether to accept the MCData request for extension based on one or more policies, in response to receiving the MCData request for extension from the first MCData UE (TXOP holder) (paragraph 113: receiving a request to extend the allocated TXOP duration from a TXOP holder. Further described in paragraph 114: the maximum TXOP duration is determined based on the AC type and whether the TXOP is a HARQ or non-HARQ operation. In one embodiment, the maximum TXOP duration cannot be exceeded and the channel must be released upon expiration of the maximum TXOP duration); transmitting, by the MCData server, an MCData response message based on the determination on whether to accept the MCData request for extension to the first paragraphs 116: a new Block ACK frame is created to indicate whether the allocated TXOP duration must be extended or not; paragraph 117: One bit can be used to indicate a TXOP extension; paragraph 118: 0: No extension. Also described at the end of paragraph 112: transmitting a Block ACK to the TXOP holder indicating a margin by which to extend the allocated TXOP duration) and releasing the MCData communication when the MCData server did not accept the MCData request for extension (paragraph 114: In one embodiment, the maximum TXOP duration cannot be exceeded and the channel must be released upon expiration of the maximum TXOP duration. Also described at the end of paragraph 112).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of Pirskanen, for the purpose of determining communication durations and terminating a connection according to specified conditions.
Regarding claim 2, 3GPP TS 22 teaches the method of claim 1, wherein the MCData release intent request comprises a request for more information (page 15, [R-6.2.3-011]: request for more information with any notification of intent to terminate communication).  
Regarding claim 3, 3GPP TS 22 teaches the method of claim 2, further comprising: receiving an MCData more information response in response to the MCData release intent request (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).  
Regarding claim 10, 3GPP TS 22 and Keller teach the same limitations described above in the rejection of claim 1. 3GPP TS 22 further teaches the MCData server inherent in servers/administrators); and a processor coupled with the transceiver (inherent in servers/administrators).
Regarding claim 11, 3GPP TS 22 teaches the MCData server of claim 10, wherein the MCData release intent request comprises a request for more information (page 15, [R-6.2.3-011]: request for more information with any notification of intent to terminate communication), and wherein the processor is further configured receive an MCData more information response in response to the MCData release intent request (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).  
Regarding claim 16, 3GPP TS 22 teaches the method of claim 1, but fails to explicitly disclose wherein the MCData request for extension includes an identifier indicating a communication for which the extension is requested.
However, Pirskanen teaches wherein the MCData request for extension includes an identifier indicating a communication for which the extension is requested (paragraph 104: If more bits are available, then instead of pre-selected Margin values, the TXOP requester may indicate an exact Margin value to the responder, such as by using three bits and assuming that each bit corresponds to a duration of 32 .mu.s (as in the TXOP duration field). In this manner, the TXOP requester may request to prolong its TXOP up to 7.times.32=224 .mu.s.).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of Pirskanen, for the purpose of specifying a type or value of communication requested for the extension and minimizing communication errors.

Claims 7 – 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22.282 V14.1.0 (2016-09), (hereinafter 3GPP TS 22) in view of Keller et al. (US 2018/0359286 A1).
Regarding claim 7, 3GPP TS 22 teaches a method for releasing mission critical data (MCData) communication among a first MCData user equipment (UE) (page 13, [R-6.2.2.1-002a]: receiving users/members of the Selected MCData group), a second MCData UE (page 13, [R-6.2.2.1-002a]: receiving users/members of the Selected MCData group) and an MCData server (page 13, [6.2.2.1.1-003]: MCData Administrator/Service), the method comprising: receiving an MCData release intent request from the MCData Server (page 14, [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension); determining whether to transmit an MCData request for extension (page 14, [R-6.2.3-006] - [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension. Further described in [R-6.2.3-008 through R-6.2.3-010a]); transmitting the MCData request for extension to the MCData server based on the determination (page 14, [R-6.2.3-006] - [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension. Further described in [R-6.2.3-008 through R-6.2.3-010a]). 
3GPP TS 22 fails to explicitly disclose receiving an MCData response for extension from the MCData server or receiving an MCData server communication release indication from the MCData server.
paragraphs 169-170: In a step 1c., upon receiving the Extended Service Request (Reject) for mobile terminating CS Fallback, the MME sends Paging Reject towards MSC to stop CS Paging procedure and this CSFB procedure stops (which can represent a response for extension or represent a communication release indication) Also described in paragraph 40: determining whether the control node may have sent a termination indication to the terminal, the termination indication indicating that a circuit switched short messaging service may be terminatable to the terminal).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of Keller, for the purpose of terminating a connection according to specified conditions.
Regarding claim 8, 3GPP TS 22 teaches the method of claim 7, further comprising: determining whether the MCData release intent request includes a request for more information(page 15, [R-6.2.3-011]: request for more information with any notification of intent to terminate communication); and transmitting an MCData more information response to the MCData server based on the determination regarding the release intent request (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).  
Regarding claim 9, 3GPP TS 22 teaches the method of claim 8, further comprising receiving an MCData server communication release request from the MCData server (page 14, [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension); and transmitting 3Appl. No.: 16/345,936an MCData server communication release response to the MCData server (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).  
Regarding claim 14, 3GPP TS 22 and Keller teach the same limitations described above in the rejection of claim 7. 3GPP TS 22 further teaches the first MCData UE comprising: a transceiver (inherent in UEs); and a processor coupled with the transceiver (inherent in UEs).
Regarding claim 15, 3GPP TS 22 teaches the first MCData UE of claim 14, wherein the processor is further configured to: determine whether the MCData release intent request includes a request for more information (page 15, [R-6.2.3-011]: request for more information with any notification of intent to terminate communication), and transmit an MCData more information response to the MCData server based on the determination regarding the release intent request (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22 and Pirskanen as applied to claim 1 above, and further in view of Mufti (US 2018/0368028 A1).
Regarding claims 4 and 12, 3GPP TS 22 and Keller teach the method of claim 1, wherein 3GPP TS 22 further teaches the releasing of the MCData communication further comprises: transmitting an MCData server communication release request to the page 15, [R-6.2.3-013]: The MCData Service shall terminate an MCData Service Group Communication if any termination condition occurs).
	3GPP TS 22 fails to explicitly disclose receiving an2Appl. No.: 16/345,936 Response dated: February 5, 2021MCData server communication release response from the first MCData UE and the second MCData UE.  
However, Mufti teaches receiving an2Appl. No.: 16/345,936 Response dated: February 5, 2021MCData server communication release response from the first MCData UE (paragraph 125: Terminating UE 1204 may respond with a SIP 487 Request Terminated response confirming that the communication session has been cancelled). Although Mufti does not explicitly disclose a second MCData UE, it would have been obvious to one skilled in the art to realize a second MCData UE can send a release response. 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of Mufti, for the purpose of terminating connections associated with UEs according to specified conditions.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22 and Pirskanen as applied to claim1 above, and further in view of 3GPP TS 23.282 V0.1.0 (2016-08), (hereinafter 3GPP TS 23).
Regarding claim 5, 3GPP TS 22 and Keller teach the method of claim 1, but fail to explicitly disclose wherein the releasing of the MCData communication further comprises: removing file data stored by the MC Data server.
page 7, 5.1.2, 2nd paragraph: the data may be purged from the temporary store).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of 3GPP TS 23, for the purpose of clearing data from a particular file and provide space for subsequent data.
Regarding claim 13, 3GPP TS 22 teaches the MCData server of claim 10, wherein the processor is further configured to: transmit an MCData server communication release indication to the first MCData UE (page 15, [R-6.2.3-013]: The MCData Service shall terminate an MCData Service Group Communication if any termination condition occurs).  
3GPP TS 22 fails to explicitly disclose removing file data stored by the MC Data server.
However, 3GPP TS 23 teaches removing file data stored by the MC Data server (page 7, 5.1.2, 2nd paragraph: the data may be purged from the temporary store).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of 3GPP TS 23, for the purpose of clearing data from a particular file and provide space for subsequent data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22, Pirskanen and 3GPP TS 23 as applied to claim 5 above, and further in view of Mufti (US 2018/0368028 A1).
Regarding claim 6, 3GPP TS 22 teaches the method of claim 5, but fails to explicitly disclose transmitting an MCData server communication release indication to the first MCdata UE.  
	However, Mufti teaches an MCData server communication release indication to the first MCdata UE (paragraph 125: ATCF 220 also sends a cancellation message, e.g., a SIP CANCEL, to terminating UE 1204 indicating that the communication session is being cancelled).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of Mufti, for the purpose of terminating connections according to specified conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462